Citation Nr: 0617985	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-25 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for torn cartilage, 
chest.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel



INTRODUCTION

The veteran had active duty service from April 1965 to April 
1968.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an July 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2003, a statement of the case was issued in May 2004, and a 
substantive appeal was received in July 2004.  A Board 
hearing was scheduled to take place in March 2006; however, 
the veteran failed to appear and had no filed a motion for a 
new hearing. 

Further, the initial July 2003 rating decision also denied 
entitlement to service connection for a residual disease due 
to herbicide exposure as there was no medical evidence that 
the veteran had a disease or disability related to herbicide 
exposure. 
The veteran's notice of disagreement and substantive appeal 
indicated that he wished to also appeal this issue.  However, 
a subsequent rating decision in May 2005 granted service 
connection for prostate cancer as presumptively due to 
herbicide exposure.  Thus, the Board finds that the May 2005 
rating decision granted the full benefits sought with respect 
to this issue and thus, this issue is no longer in appellate 
status. 


FINDINGS OF FACT

1.  The veteran's hearing acuity is not productive of an 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz of 40 decibels or greater, or auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz of 26 decibels or greater, or 
speech recognition scores less than 94 percent using the 
Maryland CNC Test.

2.  Bilateral tinnitus was not manifested during the 
veteran's active duty service or for many years thereafter. 

3.  Disability involving torn cartilage of the chest was not 
manifested during the veteran's active duty service, and any 
current disability involving torn cartilage of the chest is 
unrelated to the veteran's active duty service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by the veteran's active duty service, and the 
service incurrence of sensorineural hearing loss may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112,  5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2005).

2.  Bilateral tinnitus was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§  1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).

3.  Torn cartilage, chest was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. § 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows in a May 2003 VCAA letter, the appellant was 
informed of the information and evidence necessary to warrant 
entitlement to the benefits sought.  The appellant was also 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).

The Board also notes that the May 2003 VCAA letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  He was advised to submit information describing 
the additional evidence or the evidence itself.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in May 2003, which was prior to the 
July 2003 rating decision.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims for service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records and a VA 
examination.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.   

The veteran was afforded a VA examination for his bilateral 
hearing loss and tinnitus in May 2004.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination report 
obtained contains sufficient information to decide the issue 
on appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  With 
respect to the issue of torn cartilage, chest, where there is 
no supporting evidence of any chest disorder during service 
or for many years thereafter.  Under the circumstances, the 
Board finds that a VA medical examination is not necessary.  
Any opinion relating any current cartilage disorder of the 
chest to service would be entirely speculative in view of the 
complete lack of inservice symptoms. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.

Bilateral Hearing Loss

The veteran is claiming service connection for bilateral 
hearing loss.  Service connection for impaired hearing is 
subject to 38 C.F.R. § 3.385, which provides that impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 

The veteran's April 1965 service enlistment examination 
showed hearing loss in the right ear and normal hearing in 
the left ear.  Further, a January 1967 treatment record 
showed that the veteran complained of a bad cold and hearing 
loss in the right ear, as well as indicated that both ears 
bothering him.  The examiner noted that both ears contained 
cerumen and cleaned out the canals.  The January 1968 service 
examination prior to discharge showed that the veteran's 
hearing in both ears was within normal limits.  In his 
contemporaneous medical history, the veteran did not indicate 
whether or not he experienced any hearing loss, but the 
examiner noted that the veteran had an ear ache the past 
year.  A February 29, 1968 statement signed by the veteran 
indicated that there were no changes in his medical condition 
since his last examination. 

The first post service treatment record concerning bilateral 
hearing loss is a March 2004 VA treatment record, which 
showed that the veteran complained of hearing difficulty for 
the last few years.  The veteran was afforded a VA 
audiological evaluation in May 2004, which indicated pure 
tone thresholds, in decibels, as follows:

HERTZ


500
1000
2000
3000
4000
Right 
10
15
20
30
20
Left
10
15
20
25
30

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 100 percent in the left ear.  
The VA examiner stated that the veteran had bilateral minimal 
high-frequency sensorineural hearing loss.  In the examiner's 
opinion, the etiology of the veteran's hearing loss was 
presbycusis and was less likely than not related to service.  

This is the only current audiological examination of record.  
Thus, when comparing the May 2004 VA audiological examination 
results to the regulatory criteria set forth in 38 C.F.R. § 
3.385, the Board must conclude that the preponderance of the 
evidence is against a finding that the veteran currently 
suffers from hearing loss disability as defined for VA 
compensation purposes.  In the absence of proof of a present 
disability, there can be no valid claim for service 
connection as Congress has specifically limited entitlement 
to service connection to cases where such incidents have 
resulted in a disability.  Brammer v. Derwinski, 3 Vet.App. 
223 (1992).  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).

The Board notes that even if the veteran's hearing loss met 
the criteria of 38 C.F.R. § 3.385, service connection would 
still not be warranted because there is no link between the 
veteran's current hearing loss and his service.  
Specifically, the May 2004 VA examination found that it was 
less likely than not that his hearing loss was related to 
service, but rather was due to old age.  

Tinnitus

The veteran is also seeking service connection for bilateral 
tinnitus.  Service medical records are silent with respect to 
tinnitus.  The first post service treatment record was the 
May 2004 VA examination, 36 years after service.  The report 
stated that the veteran had bilateral occasional tinnitus.  
The examiner opined that the etiology of the occasional 
bilateral tinnitus was presbycusis.  The examiner stated that 
it was less likely than not that the veteran's bilateral 
occasional tinnitus was related to military service. 

Therefore, the Board finds that service connection for 
bilateral tinnitus is not warranted.  There is no medical 
evidence of tinnitus while in service.  Further, there is no 
medical evidence linking tinnitus to service.  Significantly, 
a VA examiner found no nexus between the veteran's bilateral 
tinnitus and his service.  In fact, he determined that the 
etiology of the veteran's tinnitus was old age.  Further, it 
was 36 years from service until the first medical evidence of 
tinnitus so there is no supporting evidence of a continuity 
of pertinent symptomatology.  Thus, a preponderance of the 
evidence is against the veteran's claim for bilateral 
tinnitus.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).

Torn Cartilage, Chest

The veteran is also claiming service connection for torn 
cartilage of the chest.  The veteran's service medical 
records do not document a torn cartilage of the chest.  The 
January 1968 service examination showed that the veteran's 
chest was evaluated as clinically normal.  A chest x-ray at 
that time was interpreted as negative.  In contemporaneous 
medical history furnished at that time, the veteran expressly 
denied having any pain or pressure in his chest.  The 
veteran's February 1968 statement again indicated that there 
were no changes since the January 1968 examination.  

The only other medical evidence of record are VA treatment 
records dated April 2003 through April 2005.  These treatment 
records are silent for torn cartilage of the chest.  The 
Board notes that an April 2003 VA chest x-ray showed that 
there was a small bullet in the soft tissues posterior to the 
left lower chest and other smaller metallic fragments were 
present, but the x-ray was silent with respect to any torn 
cartilage.  Evidence includes one medical report which refers 
to a gunshot injury during a street fight a number of years 
after service.  An August 2003 treatment record stated that 
veteran complained of stiffness occasionally on the upper 
right chest as related to use of the right arm for many 
years.  Again, there is no mention of torn cartilage. 

Thus, based on the medical evidence of record, the Board must 
conclude that a preponderance of the evidence is against a 
finding that any current disorder involving torn cartilage of 
the chest is related to service.  There is no showing of such 
a disability during service or for many years thereafter.  
Assuming for the sake of argument that there is such current 
disability, it is clear that it is unrelated to the veteran's 
active duty service which ended in 1968.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied as to all issues. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


